 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 LILIA JARRELL,                                           Case No.: 2:18-cv-01219-APG-VCF

 4          Plaintiff                                                       Order

 5 v.

 6 WALMART STORES, INC., et al.,

 7          Defendants

 8         I ORDER that by June 10, 2021, the defendants shall confer with the plaintiff’s counsel

 9 about plaintiff’s motion to substitute an expert (ECF No. 56). If the parties can reach an

10 agreement on the motion, they shall file a stipulation to that effect, including deadlines for new

11 disclosures, depositions, and the like. If the parties cannot agree on the motion, they shall file a

12 stipulation as to the briefing schedule for the motion or their respective positions regarding the

13 same by June 11, 2021.

14         DATED this 8th day of June, 2021.

15

16
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23
